Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Amended claims 1 and 10 will now be rejected under 35 USC 103.
The previously cited prior art Sorimachi and Greenstein will be used to reject claims 1 and 10. 
The amended limitation “an interconnect portion, arranged at a center portion along a longitudinal direction of each of the plurality of linear conductors, and a pair of terminal portions connected to respective ends of the interconnect portion, wherein adjacent interconnect portions of the plurality of linear conductors make no contact with each other” is taught by Sorimachi. The interconnect portions can be seen in Figure 15, #24. These portions have a pair of terminals connected at each end represented by #22. The figure also depicts that none of the interconnect portions make contact with one another.  
As for the amendment “and wherein each of interconnect portions of the plurality of linear conductors has a repeating pattern of a plurality of bent portions or curved portions formed continuously along the longitudinal direction”, this is taught by Greenstein. Figure 24 shows a repeating pattern along the longitudinal length of the interconnect portion. The changes in width are bent/curved portions that run the entire length of the interconnect portion. This pattern can be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 10, 12, 13, 14, 15, 19, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorimachi US 20170338398 in view of Greenstein US 5592730.
As to claim 1, Sorimachi teaches “A backing member (Figure 15; #50) comprising: a resin layer ([0115]) having a first surface, and a second surface opposite to the first surface (Figure 15, #1 has a first surface, which is the top surface, and a second surface which is the bottom surface; [0144]); and a plurality of linear conductors, embedded in the resin layer, and penetrating the resin layer from the first surface to the second surface (Figure 15, #20 are multiple conductive leads), wherein each of the plurality of linear conductors includes a metal material having an ultrasonic wave insulating property ([0025]; Abstract), and wherein each of the plurality of linear conductors (Figure 16 is a close up of Figure 15. The leads have a plurality of bent portions), an interconnect portion, arranged at a center portion along a longitudinal direction of each of the plurality of linear conductors, and a pair of terminal portions connected to respective ends of the interconnect portion, wherein adjacent interconnect portions of the plurality of linear conductors make no contact with each other (Figure 15, #24 are interconnect portions that are isolated from one another and have a terminal #22 connected to either end).” Sorimachi does not teach repeating patterns of bent or cuvred portions.
Greenstein teaches “and wherein each of interconnect portions of the plurality of linear conductors has a repeating pattern of a plurality of bent portions or curved portions formed continuously along the longitudinal direction (Figure 24 shows a repeating pattern along the longitudinal length of the interconnect portion).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Greenstein with Sorimachi. The Greenstein reference teaches various geometries for the conductors and how the geometry can optimize the performance of the sensor probe. Altering the design to optimize function would be obvious since it involves routine skill in the art.

As to claims 3 and 12, Sorimachi teaches “wherein the plurality of linear conductors have identical shapes (Figure 15, #20 includes a plurality of identical leads).”

As to claims 4 and 13, Sorimachi does not teach that the linear conductors have a zigzag shape.
(Figure 25, #114 and #116).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Greenstein with Sorimachi. The Greenstein reference teaches various geometries for the conductors and how the geometry can optimize the performance of the sensor probe. Altering the design to optimize function would be obvious since it involves routine skill in the art.

As to claims 5 and 14, Sorimachi does not teach that the claimed linear conductors geometry
Greenstein teaches “wherein the plurality of linear conductors include a first linear conductor, and a second linear conductor adjacent to the first linear conductor, and a convex region of the bent portion or curved portion of the first linear conductor protrudes into a concave region of the bent portion or the curved portion of the second linear conductor (Figure 25, #114 and #116).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Greenstein with Sorimachi. The Greenstein reference teaches various geometries for the conductors and how the geometry can optimize the performance of the sensor probe. Altering the design to optimize function would be obvious since it involves routine skill in the art.

([0141]).”

As to claim 10, Sorimachi teaches “An ultrasonic probe ([0004]) comprising: a backing member including a resin layer having a first surface, and a second surface opposite to the first surface (Abstract; (Figure 15, #1 has a first surface, which is the top surface, and a second surface which is the bottom surface), and a plurality of linear conductors, embedded in the resin layer, and penetrating the resin layer from the first surface to the second surface (Figure 15, #20 are multiple conductive leads), wherein each of the plurality of linear conductors includes a metal material having an ultrasonic wave insulating property ([0025]; Abstract), an interconnect portion, arranged at a center portion along a longitudinal direction of each of the plurality of linear conductors, and a pair of terminal portions connected to respective ends of the interconnect portion, wherein adjacent interconnect portions of the plurality of linear conductors make no contact with each other (Figure 15, #24 are interconnect portions that are isolated from one another and have a terminal #22 connected to either end); a piezoelectric element, arranged on the backing member ([0004]), and electrically connected to each of the plurality of linear conductors ([0049]); and an acoustic adjustment layer arranged on the piezoelectric element ([0048]).” Sorimachi does not teach repeating patterns of bent or cuvred portions.
Greenstein teaches “and wherein each of interconnect portions of the plurality of linear conductors has a repeating pattern of a plurality of bent portions or curved portions formed continuously along the longitudinal direction (Figure 24 shows a repeating pattern along the longitudinal length of the interconnect portion).”


As to claim 19, Sorimachi teaches “wherein the interconnect portion has a uniform width and a uniform thickness between the pair of terminal portions (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”
	As to claim 20, Sorimachi teaches “wherein one of the pair of terminal portions of each of the plurality of linear conductors has a width and a thickness greater than a width and a thickness of the interconnect portion, respectively, and the other of the pair of terminal portions has a width and a thickness greater than or equal to the width and the thickness of the interconnect portion, respectively (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”

	As to claim 21, Sorimachi teaches “wherein the interconnect portion of each of the plurality of linear conductors has a uniform width and a uniform thickness between the pair (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”

As to claim 22, Sorimachi teaches “wherein one of the pair of terminal portions of each of the plurality of linear conductors has a width and a thickness greater than a width and a thickness of the interconnect portion of each of the plurality of linear conductors, respectively, and the other of the pair of terminal portions of each of the plurality of linear conductors has a width and a thickness greater than or equal to the width and the thickness of the interconnect portion of each of the plurality of linear conductors, respectively (Figure 15, #25 appears to have a uniform width. As for thickness [0077] teaches that portion #24 has a reduced thickness relative to #22. Altering the dimensions of a known element only involves routine skill in the art, therefore the claimed size adjustment would be obvious).”


Claims 7, 8, 9, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorimachi US 20170338398 in view Greenstein US 5592730and in further view of Herbert US 2881336.
As to claims 7 and 16, Sorimachi does not teach a plated film on each surface of the conductors but does teach a metal plate that interacts with the conductor leads.
Herbert teaches “a plated film including tungsten formed on a surface of each of the plurality of linear conductors (Column 2, lines 30-34).”


As to claims 8 and 17, Herbert teaches “wherein the plated film is a nickel-tungsten plated film (Column 2, lines 30-34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Herbert with Sorimachi. This material choice is obvious because it optimizes the probe. This can be seen in Column 2, lines 35-39 of the Herbert reference. The Sorimachi reference also teaches the use of nickel in [0141].

As to claims 9 and 18, Herbert teaches “wherein each of the plurality of linear conductors is made of a material including tungsten (Column 2, lines 30-34).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Herbert with Sorimachi. This material choice is obvious because it optimizes the probe. This can be seen in Column 2, lines 35-39 of the Herbert reference. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863